SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

212.1
CA 10-02056
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF COLONIAL SURETY
COMPANY, PETITIONER-APPELLANT,

                      V                             MEMORANDUM AND ORDER

LAKEVIEW ADVISORS, LLC, RESOLUTION
MANAGEMENT, LLC, RESPONDENTS-RESPONDENTS,
AND NATIONAL CREDIT ADJUSTERS, LLC, RESPONDENT.
(APPEAL NO. 1.)


UNDERBERG & KESSLER LLP, BUFFALO (EDWARD P. YANKELUNAS OF COUNSEL),
FOR PETITIONER-APPELLANT.

LAW OFFICE OF JOSEPH G. MAKOWSKI, LLC, BUFFALO (CARL STEINBRENNER OF
COUNSEL), FOR RESPONDENT-RESPONDENT LAKEVIEW ADVISORS, LLC.

LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (DENNIS C. VACCO OF
COUNSEL), FOR RESPONDENT-RESPONDENT RESOLUTION MANAGEMENT, LLC.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered July 13, 2010 in a proceeding pursuant to CPLR
article 52. The order, among other things, directed respondent
Resolution Management, LLC to pay the sum of $537,000 into an escrow
account.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Colonial Sur. Co. v Lakeview Advisors, LLC
([appeal No. 2] ___ AD3d ___ [Feb. 18, 2011]).




Entered:    February 18, 2011                     Patricia L. Morgan
                                                  Clerk of the Court